Citation Nr: 1402913	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  10-44 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to specially adapted housing.

2.  Entitlement to a special home adaptation grant. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to August 1965.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

A review of the Virtual VA paperless claims processing system and the Veterans Benefit Management System does not reveal any additional documents pertinent to the present appeal.

The Veteran provided testimony at a July 2013 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.


FINDING OF FACT

The Veteran has permanent and total service-connected disability due to the loss of the left lower extremity, together with residuals of organic disease or injury, resulting in impairment of multiple systems, including neurological and vascular impairment of the right lower extremity, and neurological impairment of both upper extremities, which so affect the functions of balance or propulsion as to preclude locomotion without the aid of a wheelchair.


CONCLUSIONS OF LAW

1.  The criteria for specially adapted housing have been met. 38 U.S.C.A. §§ 2101, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.809 (2013).

2. The appeal for entitlement to a special home adaptation grant is moot because reason that a special home adaptation grant under 38 U.S.C.A. § 2101(b) is available only where a claimant is not eligible for the more substantial benefit of specially adapted housing under 38 U.S.C.A. § 2101(a).  See 38 U.S.C.A. § 2101(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.809a(a) (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  As will be discussed in detail below, in this decision, the claim for specially adapted housing is granted and the claim for a special home adaptation is thereby rendered moot.  As a result, no further consideration of the VCAA is required.


Law and Analysis

The Board acknowledges that certain laws and regulations governing the claims on appeal have been revised during the course of this appeal, but notes that the revisions do not affect a determination on the merits of the Veteran's claim.

Applicable regulations provide that specially adapted housing is available to a veteran who has a permanent and total service-connected disability due to: (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; or (3) the loss or loss of use of one lower extremity, together with residuals of organic disease or injury, or with loss of use of one upper extremity, which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair.  38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 3.809.

The phrase "preclude locomotion" is defined as the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible. 38 C.F.R. § 3.809(c).

If entitlement to specially adapted housing is not established (see 38 C.F.R. § 3.809(a)), under certain conditions a veteran can qualify for a grant for necessary special home adaptations.  See 38 C.F.R. § 3.809a.

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The record and evidence reflect that the Veteran has permanent and total service-connected disability, rated as 100 percent disabling, due to the loss of the left lower extremity, together with service-connected residuals of organic disease or injury, resulting in impairment of multiple systems, including neurological and vascular impairment of the right lower extremity, and neurological impairment of both upper extremities, which so affect the functions of balance or propulsion as to preclude locomotion without the aid of a wheelchair.

On this point, the Board notes that a November 2010 medical opinion from a VA physician indicates that the Veteran requires a wheelchair for locomotion.  Additionally, at his July 2013 Board hearing, the Veteran arrived in a wheelchair, and the Veteran and his daughter provided very credible testimony that the Veteran did not have the ability of locomotion without his wheelchair and that, due to his inability for locomotion arising from service-connected vascular and neurological disease affecting his extremities, he was subject to numerous falls and accidents in attempting to bathe or dress and required assistance for these types of activities.

Accordingly, entitlement to special adapted housing is granted.

In light of the grant of entitlement to specially adapted housing, the claim for a special home adaptation grant under 38 U.S.C.A. § 2101(b) is rendered moot, as this benefit is available only if a veteran is not entitled to the more substantial benefit of specially adapted housing under 38 U.S.C.A. § 2101(a).  See 38 C.F.R. § 3.809a(a). 



ORDER

Entitlement to special adapted housing is granted.

The matter of entitlement to a special home adaption is rendered moot; the appeal as to this issue is therefore dismissed.



______________________________________________
J. W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


